UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1695



MAUREEN A. TRAFT,

                                                 Plaintiff - Appellant,

          versus


AMERICAN THRESHOLD INDUSTRIES, INCORPORATED,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-97-162-1-T)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maureen A. Traft, Appellant Pro Se. Grant Beecher Osborne, MCGUIRE,
WOOD & BISSETTE, P.A., Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maureen A. Traft appeals from the district court's order deny-

ing her motion for reconsideration filed pursuant to Fed. R. Civ.

P. 59(e). Our review of the record discloses that this appeal is

without merit. Traft’s motion for reconsideration does not demon-

strate that her action was improperly dismissed. We therefore find

that the district court’s denial of her Rule 59(e) motion was not

an abuse of discretion,* and affirm the district court’s order on

the reasoning of the district court. Traft v. American Threshold

Indus., Inc., No. CA-97-162-1-T (W.D.N.C. Apr. 7, 1998). To the

extent Traft raises issues in her informal brief not previously

raised in the district court, including her attempt to raise claims

relating to documents not part of the district court’s record, we

decline to consider such claims or documents on appeal. We deny

Traft’s motion to vacate this court’s order allowing the Appellee

leave to supplement its informal brief and deny as moot Traft’s

petition for order of lis pendens. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the deci-

sional process.

                                                           AFFIRMED




     *
         See United States v. Williams, 674 F.2d 310, 312 (4th Cir.
1982).


                                  2